PD-0346-15




*\c
W. W\
    fc\a\ Ww   twv
          JX^D^^W.    )                    RECEIVEDAPPEALS
                                         ©0UBTOFCRIMINAL IN
"YVWWrtft ^^\S\u^\©v\ )                       JUN16 2015
        j                                   Ab@IAeosta,Cterf*


       (^-OV\V>-vQ                              FILED IN
                                        COURT OF CRIMINAL APPEALS
W       t\A^                                  JUN 19 2075
                                            Abel Acosta, Clerk
    x^saVWssu: \jO^>vjW \\Vx_\^ X\csV ^K^S- W^ fc^ \N^o<x
^YvNd\V> ^o^\ovC\vvvn \As ssAoXcmX vtVCNAV^ c-J\\w\f\v»v




VaN\>T^ T^^00\r\\i^ \rv C^,VLC<JV\L>^ Atj^ \V vOvX M^^c Vsj^ft.




                              °W5 S^wr ^
                            CO
                ^3urV\V\ CV)W cX S&jrvAO^.




CjDvxrV ^^AntA^cwX Kfc&su\s X>V"Wu^ ^^.\>^ \V^;




0\ V\rV^\s"^M^^\ X\A\VrV Cxjvv^ ^vx\<\<V\*^X \^\\J\ rv<K




 N^yL^oAuK ^v>v -^W. ^^ Wax At^Wxvio ^^VS'

                              ^CS -^h W


                            0>A
                                              fc^V-*" \
                            Law Offices of Alex B. Eyssen, pllc
                                               Post Office Box 3321
                                              Abilene, Texas 79604
                                              www.eyssenlaw.com




Alex B. Eyssen                                                                         Telephone (325) 267-6030
 Alex@eyssenlaw.com                                                                      Facsimile (325)267-6031

                                                August 28, 2012


Daniel Dominguez #1355966
Nathaniel Neal Unit
9055 Spur 5.91
Amarillo, Texas 19107

        Re:    Cause No. 13674-B; State of Texas vs. Daniel Dominguez

Dear Mr. Dominguez:

        I am in receipt of your letter dated August 20, 2012. Please be advised that it is not my custom or
typical practice to respond to each and every letter I receive from my clients. Rather, I generally respond if
and when there is an update.

       The issue we are facing is (l) whether any DNA evidence exists that is in possession of the State and
(2) whether any DNA evidence exists from another case.
                                                                                                    ♦




        First, I have requested an official response from the District Attorney. I have been told that the
District Attorney is preparing a response to our request to determine whether any DNA evidence was taken,
preserved, and available for testing. I expect a written response any day. In speaking with the Assistant
District Attorney regarding this matter, I anticipate the response will be to the effect that no DNA evidence
exists. As soon I as receive a response, I will let you know. Given that over 60 days has passed for the State
to respond, I will file a Motion requiring the State to respond if none is received within the next couple of
days.

         Second, I have requested that I be permitted to inspect the file related to Cause 5034-CX. That case
file is considered a "closed" file. Thus, I have to obtain permission from the S26th District Court in order to
inspect said file. Prior to being permitted to review the file, the District Judge first has to review the file and
then contact the parties involved to allow them the opportunity to object. This includes the "victim". The
Judge will let me know if and when I can inspect the file. I fully anticipate the Court will allow me to inspect
the file, however, if access is denied, then we can discuss our other remedies to gain access to the information
contained therein.

       In addition, I have obtained and reviewed your entire Court file regarding Cause No. 13674-B. For
your convenience, I have enclosed a copy herein.



 Abilene Office                                                                                    Anson Office
 802 Mulberry                                                                                 311N. Commercial
 Abilene Texas 79601                                                                         Anson, Texas 79501